UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07288 Franklin Strategic Mortgage Portfolio (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 9/30 Date of reporting period: 12/31/14 Item 1. Schedule of Investments. Franklin Strategic Mortgage Portfolio Statement of Investments, December 31, 2014 (unaudited) Shares Value Common Stocks 0.6% Mortgage REITs 0.6% American Capital Agency Corp. 10,000 $ 218,300 Annaly Capital Management Inc. 15,300 165,393 Hatteras Financial Corp. 10,000 184,300 Total Common Stocks (Cost $601,273) 567,993 Principal Amount * Asset-Backed Securities and Commercial Mortgage-Backed Securities 32.7% Finance 32.7% a,b American Homes 4 Rent, 2014-SFR1, A, 144A, 1.25%, 6/17/31 198,215 196,085 a,b American Residential Properties Trust, 2014-SFR1, B, 144A, 1.912%, 9/17/31 430,000 428,114 b Anthracite Ltd., a 2004-1A, BFL, 144A, 0.714%, 3/23/39 (Cayman Islands) 29,210 29,160 c 2004-HY1A, E, 144A, 7.147%, 6/20/41 1,598,000 84,662 a 2005-HY2A, A, 144A, 0.54%, 7/26/45 (Cayman Islands) 115,980 116,131 a,b Arbor Realty Mortgage Securities, 2004-1A, A, 144A, 0.681%, 2/21/40 (Cayman Islands) 46,566 46,341 a,b ARCap REIT Inc., 2004-RR3, A2, 144A, 4.76%, 9/21/45 260,320 267,099 b ARCap Resecuritization Trust, 2004-A1, A, 144A, 4.73%, 4/21/24 152,094 154,092 Banc of America Commercial Mortgage Trust, 2006-1, AJ, 5.46%, 9/10/45 1,000,000 1,035,630 2006-4, AJ, 5.695%, 7/10/46 450,000 467,543 2006-4, AM, 5.675%, 7/10/46 300,000 319,693 a Bear Stearns Alt-A Trust, 2004-13, A2, 1.05%, 11/25/34 233,208 224,575 Bear Stearns Commercial Mortgage Securities Inc., a 2006-PW11, AJ, 5.605%, 3/11/39 750,000 774,716 a 2006-PW12, AJ, 5.751%, 9/11/38 300,000 309,049 2006-PW13, AJ, 5.611%, 9/11/41 750,000 770,631 a 2007-PW16, AM, 5.706%, 6/11/40 750,000 818,381 a Bear Stearns Commercial Mortgage Securities Trust, 2004-PWR3, E, 4.998%, 2/11/41 425,000 426,079 2005-T20, E, 5.288%, 10/12/42 215,000 215,561 Citigroup Commercial Mortgage Trust, d 2006-C5, AJ, 5.482%, 10/15/49 440,000 431,759 a 2007-C6, AM, 5.706%, 6/10/17 500,000 534,700 a Citigroup Mortgage Loan Trust Inc., 2006-WFH3, A3, 0.32%, 10/25/36 52,358 52,384 b 2013-A, A, 144A, 3.00%, 5/25/42 159,055 161,085 a Citigroup/Deutsche Bank Commercial Mortgage Trust, 2005-CD1, E, 5.219%, 7/15/44 215,000 216,018 2006-CD3, AJ, 5.688%, 10/15/48 450,000 438,932 a,b Colony American Homes, 2014-1A, A, 144A, 1.40%, 5/17/31 103,688 103,242 b Colony MFM Trust, 2014-1, A, 144A, 2.543%, 4/20/50 442,238 440,930 b Countryplace Manufactured Housing Contract Trust, 2007-1, A3, 144A, 5.593%, 7/15/37 337,955 346,105 a Countrywide Asset-Backed Certificates, 2004-1, M1, 0.92%, 3/25/34 208,533 200,337 2004-7, MV3, 1.22%, 12/25/34 110,087 109,727 2004-14, M1, 0.68%, 6/25/35 117,628 117,572 a,b Credit Suisse Mortgage Capital Certificates, 2009-15R, 3A1, 144A, 5.333%, 3/26/36 156,077 159,704 b Crest Ltd., 2003-2A, C2, 144A, 5.709%, 12/28/38 28,896 29,093 a 2004-1A, B1, 144A, 0.723%, 1/28/40 441,532 437,581 b CT CDO III Ltd., 2005-3A, C, 144A, 5.471%, 6/25/35 280,000 279,227 a,b CT CDO IV Ltd., 2006-4A, A1, 144A, 0.476%, 10/20/43 353,059 350,044 a FHLMC Structured Agency Credit Risk Debt Note, 14-DN1, M3, 4.67%, 2/25/24 250,000 247,314 a First Franklin Mortgage Loan Asset-Backed Certificates, 2005-FF6, M1, 0.59%, 5/25/36 219,024 216,599 a FNMA, 2007-1, NF, 0.42%, 2/25/37 251,797 252,436 b G-Force LLC, a 2005-RR2, A3FL, 144A, 0.47%, 12/25/39 217,191 212,139 2005-RRA, B, 144A, 5.09%, 8/22/36 336,177 342,405 2005-RRA, C, 144A, 5.20%, 8/22/36 300,000 289,907 Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin Strategic Mortgage Portfolio Statement of Investments, December 31, 2014 (unaudited) (continued) a,b,d GCCFC Commercial Mortgage Trust, 2007-GG9, G, 144A, 5.662%, 3/10/39 1,800,000 171,526 d GMAC Commercial Mortgage Securities Inc., 2005-C1, B, 4.936%, 5/10/43 800,000 200,920 Green Tree Financial Corp., 1996-9, M1, 7.63%, 8/15/27 342,597 376,802 1997-3, A6, 7.32%, 3/15/28 30,150 32,110 1997-6, A7, 7.14%, 1/15/29 17,767 18,569 1998-4, A7, 6.87%, 4/01/30 139,906 148,745 1999-3, A7, 6.74%, 2/01/31 9,561 9,584 Greenpoint Manufactured Housing, 1999-3, 1A7, 7.27%, 6/15/29 485,234 489,940 a Greenwich Capital Commercial Funding Corp., 2006-GG7, AJ, 5.82%, 7/10/38 400,000 411,008 AM, 6.014%, 7/10/38 200,000 210,949 a GSAA Home Equity Trust, 0.54%, 6/25/35 206,159 198,497 a GSAMP Trust, 2005-HE3, M2, 1.175%, 6/25/35 298,000 289,505 a,d Home Equity Mortgage Trust, 2004-4, M3, 1.145%, 12/25/34 623,352 569,577 a,b Invitation Homes Trust, 2014-SFR2, B, 144A, 1.762%, 9/17/31 200,000 198,510 JP Morgan Chase Commercial Mortgage Securities Trust, a 2005-LDP5, A, 5.393%, 12/15/44 300,000 303,611 a,d 2006-CB14, B, 5.537%, 12/12/44 1,000,000 403,775 a,d 2006-CB16, B, 5.672%, 5/12/45 240,000 190,922 2006-CB17, AM, 5.464%, 12/12/43 490,000 508,272 a 2006-LDP7, AJ, 5.873%, 4/15/45 385,000 387,341 a JP Morgan Mortgage Acquisition Corp., 2006-ACC1, A4, 0.32%, 5/25/36 256,833 253,917 a,b JPMorgan Chase Commercial Mortgage Securities Trust, 2003-LN1, H, 144A, 5.462%, 10/15/37 260,000 259,249 a,b Kildare Securities Ltd., 2007-1A, A2, 144A, 0.358%, 12/10/43 (Ireland) 118,403 118,209 a,b Lake Country Mortgage Loan Trust, 2005-HE1, M1, 144A, 0.95%, 12/25/32 40,559 40,626 a LB-UBS Commercial Mortgage Trust, b 2001-C3, E, 144A, 6.95%, 6/15/36 300,000 303,674 b 2004-C7, H, 144A, 5.239%, 10/15/36 274,000 281,197 2006-C1, AJ, 5.276%, 2/15/41 350,000 358,813 2006-C4, AJ, 5.857%, 6/15/38 500,000 522,333 a Lehman XS Trust, 2005-1, 2A2, 1.655%, 7/25/35 133,329 129,077 a,b LNR CDO Ltd., 2003-1A, DFL, 144A, 2.264%, 7/23/36 (Cayman Islands) 396 396 a,b Mach One 2004-1A ULC, G, 144A, 6.82%, 5/28/40 165,976 165,984 H, 144A, 6.237%, 5/28/40 250,000 252,513 a Master Asset-Backed Securities Trust, 2004-HE1, M2, 1.265%, 9/25/34 250,000 248,329 a Merrill Lynch Mortgage Investors Inc., 2003-A, 1A, 0.91%, 3/25/28 348,927 343,162 a Merrill Lynch Mortgage Trust, 2005-CKI1, AJ, 5.282%, 11/12/37 322,000 330,894 a ML-CFC Commercial Mortgage Trust, 2006-3, A1A, 5.409%, 7/12/46 161,866 171,747 a Morgan Stanley ABS Capital I Inc. Trust, 2003-HE1, M1, 1.37%, 5/25/33 401,199 379,159 2005-WMC, M2, 0.905%, 1/25/35 304,457 297,654 Morgan Stanley Capital I Trust, b 2005-RR6, AJ, 144A, 5.233%, 5/24/43 196,187 194,599 a 2006-HQ8, AJ, 5.497%, 3/12/44 399,000 409,979 a,b N-Star Real Estate CDO Ltd., 2006-6A, A1, 144A, 0.573%, 6/16/41 (Cayman Islands) 299,452 295,365 a,b Newcastle CDO Ltd., 2004-5A, 1, 144A, 0.595%, 12/24/39 237,147 233,066 a Novastar Home Equity Loan, 2004-4, M4, 1.82%, 3/25/35 500,000 493,201 Oakwood Mortgage Investors Inc., 1999-A, A3, 6.09%, 4/15/29 489,833 495,450 Residential Asset Securities Corp., 2004-KS1, AI4, 4.213%, 4/25/32 195,105 194,997 2004-KS8, AI6, 4.79%, 9/25/34 195,234 197,720 a 2005-AHL2, A2, 0.43%, 10/25/35 1,728 1,731 a Residential Funding Mortgage Securities II, 2002-HI5, M1, 6.14%, 1/25/28 103,642 105,243 2003-HI2, M2, 5.58%, 7/25/28 210,126 212,340 2004-HI3, A5, 5.48%, 6/25/34 161,833 168,090 a,b Silver Bay Realty Trust, 2014-1, A, 144A, 1.165%, 9/17/31 199,167 196,650 a Soundview Home Equity Loan Trust, 2005-D01, M2, 0.62%, 5/25/35 8,438 8,455 a,b Springleaf Mortgage Loan Trust, 2013-1A, M4, 144A, 4.44%, 6/25/58 400,000 405,200 a,b SWAY Residential 2014-1 Trust, 2014-1, A, 144A, 1.457%, 1/17/20 250,000 249,145 a,e Talisman 6 Finance, Reg S, 0.262%, 10/22/16 (Germany) 234,403 EUR 280,212 Vanderbilt Mortgage Finance, 2002-A, M1, 7.12%, 4/07/32 112,406 114,646 2002-C, M1, 7.82%, 12/07/32 289,571 307,181 a Wachovia Bank Commercial Mortgage Trust, 5.727%, 5/15/16 400,000 407,338 Franklin Strategic Mortgage Portfolio Statement of Investments, December 31, 2014 (unaudited) (continued) b,d 2003-C7, F, 144A, 5.004%, 10/15/35 2006-C23, AJ, 5.515%, 1/18/45 2006-C25, AJ, 5.86%, 5/15/43 b 2007-WHL8, A2, 144A, 0.301%, 6/15/20 a WaMu Mortgage Pass-Through Certificates, 2005-AR8, 2A1A, 0.46%, 7/25/45 2005-AR19, A1A1, 0.44%, 12/25/45 Wells Fargo Mortgage Backed Securities Trust, a 2004-W, A9, 2.616%, 11/25/34 a 2005-AR9, 2A2, 2.641%, 10/25/33 a 2005-AR10, 2A3, 2.616%, 6/25/35 2007-3, 3A1, 5.50%, 4/25/37 Total Asset-Backed Securities and Commercial Mortgage-Backed Securities (Cost $28,898,711) Mortgage-Backed Securities 109.1% a Federal Home Loan Mortgage Corp. (FHLMC) Adjustable Rate 9.3% FHLMC, 1.875% - 2.249%, 11/01/16 - 11/01/25 FHLMC, 2.299%, 11/01/37 FHLMC, 2.313% - 2.32%, 3/01/19 - 6/01/23 FHLMC, 2.335%, 5/01/37 FHLMC, 2.340% - 2.50%, 4/01/18 - 10/01/36 FHLMC, 2.514%, 6/01/37 FHLMC, 2.567% - 3.354%, 1/01/18 - 4/01/31 FHLMC, 3.954% - 6.876%, 11/01/19 - 7/01/30 Federal Home Loan Mortgage Corp. (FHLMC) Fixed Rate 9.0% f FHLMC Gold 30 Year, 3.50%, 1/01/42 f FHLMC Gold 30 Year, 4.00%, 1/01/41 f FHLMC Gold 30 Year, 4.50%, 1/01/40 FHLMC Gold 30 Year, 4.50%, 4/01/40 FHLMC Gold 30 Year, 5.00%, 10/01/33 - 7/01/35 FHLMC Gold 30 Year, 5.00%, 2/01/39 FHLMC Gold 30 Year, 5.50%, 9/01/33 FHLMC Gold 30 Year, 6.00%, 7/01/28 - 11/01/36 FHLMC Gold 30 Year, 6.50%, 2/01/19 - 7/01/32 FHLMC Gold 30 Year, 7.50%, 10/01/25 - 8/01/32 FHLMC Gold 30 Year, 8.00%, 7/01/24 - 5/01/30 FHLMC Gold 30 Year, 8.50%, 10/01/17 - 6/01/21 FHLMC Gold 30 Year, 9.00%, 9/01/30 FHLMC Gold 30 Year, 9.50%, 12/01/16 - 4/01/25 FHLMC PC 30 Year, 8.50%, 5/01/17 FHLMC PC 30 Year, 9.00%, 6/01/16 FHLMC PC 30 Year, 9.50%, 8/01/19 a Federal National Mortgage Association (FNMA) Adjustable Rate 25.6% FNMA, 1.356% - 1.427%, 4/01/37 FNMA, 1.713%, 1/01/34 FNMA, 1.782%, 7/01/34 FNMA, 1.788% - 1.913%, 1/01/18 - 4/01/31 FNMA, 1.93% - 1.96%, 6/01/34 - 11/01/34 FNMA, 2.006%, 9/01/34 FNMA, 2.02% - 2.075%, 4/01/21 - 1/01/28 FNMA, 2.115%, 10/01/33 FNMA, 2.124% - 2.25%, 4/01/18 - 4/01/37 FNMA, 2.268%, 9/01/39 FNMA, 2.27% - 2.306%, 7/01/19 - 1/01/35 FNMA, 2.306%, 10/01/36 FNMA, 2.316% - 2.36%, 1/01/23 - 12/01/34 FNMA, 2.362% - 2.406%, 9/01/24 - 4/01/37 FNMA, 2.415%, 6/01/35 FNMA, 2.419%, 4/01/41 FNMA, 2.433%, 7/01/38 FNMA, 2.435%, 9/01/37 FNMA, 2.451% - 2.50%, 2/01/21 - 10/01/32 FNMA, 2.504% - 2.827%, 4/01/18 - 6/01/28 FNMA, 3.002% - 5.00%, 6/01/17 - 7/01/31 Franklin Strategic Mortgage Portfolio Statement of Investments, December 31, 2014 (unaudited) (continued) 23,315,378 Federal National Mortgage Association (FNMA) Fixed Rate 53.6% f FNMA 15 Year, 3.00%, 1/01/30 12,500,000 12,993,653 FNMA 15 Year, 5.00%, 6/01/18 - 7/01/18 489,581 516,125 FNMA 15 Year, 5.50%, 3/01/16 - 2/01/18 299,312 316,137 FNMA 15 Year, 6.50%, 8/01/16 - 10/01/16 11,414 11,708 f FNMA 30 Year, 3.00%, 1/01/43 2,500,000 2,529,102 f FNMA 30 Year, 3.50%, 1/01/42 3,300,000 3,440,250 f FNMA 30 Year, 4.00%, 1/01/41 16,600,000 17,717,712 f FNMA 30 Year, 4.50%, 1/01/40 3,710,000 4,027,669 FNMA 30 Year, 5.00%, 4/01/34 212,164 235,298 FNMA 30 Year, 5.50%, 9/01/33 - 10/01/33 739,032 830,416 FNMA 30 Year, 5.50%, 10/01/33 - 11/01/33 686,866 773,574 FNMA 30 Year, 5.50%, 11/01/34 - 11/01/35 735,557 827,629 FNMA 30 Year, 5.50%, 11/01/35 120,693 136,990 FNMA 30 Year, 6.00%, 12/01/23 - 10/01/34 580,146 665,595 FNMA 30 Year, 6.00%, 10/01/34 1,055,795 1,213,226 FNMA 30 Year, 6.00%, 5/01/35 - 8/01/35 498,673 570,080 FNMA 30 Year, 6.50%, 12/01/27 - 7/01/32 784,124 894,858 FNMA 30 Year, 6.50%, 8/01/32 583,178 669,243 FNMA 30 Year, 7.50%, 8/01/25 - 5/01/32 40,575 48,096 FNMA 30 Year, 8.00%, 1/01/25 - 7/01/31 43,206 50,546 FNMA 30 Year, 8.50%, 11/01/26 - 11/01/28 215,071 239,477 FNMA 30 Year, 9.00%, 12/01/16 - 4/01/25 12,563 13,133 FNMA 30 Year, 9.50%, 11/01/21 - 4/01/30 63,086 69,499 FNMA 30 Year, 10.00%, 7/01/16 - 4/01/21 35,115 38,649 FNMA 30 Year, 10.50%, 4/01/22 - 5/01/30 6,326 6,360 FNMA 30 Year, 12.00%, 5/01/16 9 9 FNMA PL 30 Year, 10.00%, 9/01/20 13,916 14,288 48,849,322 a Government National Mortgage Association (GNMA) Adjustable Rate 0.1% GNMA, 1.625%, 11/20/25 - 7/20/27 111,263 115,291 Government National Mortgage Association (GNMA) Fixed Rate 11.5% GNMA I SF 15 Year, 8.00%, 9/15/15 3,041 3,051 GNMA I SF 30 Year, 6.50%, 1/15/24 - 9/15/32 188,659 215,838 GNMA I SF 30 Year, 7.00%, 5/15/17 - 2/15/32 139,678 149,682 GNMA I SF 30 Year, 7.50%, 10/15/23 - 10/15/29 47,654 52,001 GNMA I SF 30 Year, 8.00%, 1/15/17 - 9/15/27 88,890 99,502 GNMA I SF 30 Year, 8.25%, 1/15/21 - 5/15/21 51,572 51,796 GNMA I SF 30 Year, 8.50%, 3/15/17 - 7/15/24 79,282 81,375 GNMA I SF 30 Year, 9.00%, 9/15/16 - 8/15/28 12,191 12,296 GNMA I SF 30 Year, 10.00%, 12/15/18 3,781 3,802 GNMA I SF 30 Year, 10.50%, 1/15/16 188 189 f GNMA II SF 30 Year, 3.50%, 1/01/43 6,165,000 6,471,805 GNMA II SF 30 Year, 3.50%, 12/20/44 2,592,700 2,726,535 GNMA II SF 30 Year, 6.50%, 1/20/26 - 1/20/33 269,998 316,768 GNMA II SF 30 Year, 7.50%, 11/20/22 - 7/20/32 181,319 211,461 GNMA II SF 30 Year, 8.00%, 1/20/17 - 8/20/26 22,673 22,792 GNMA II SF 30 Year, 8.50%, 7/20/16 4,389 4,404 GNMA II SF 30 Year, 9.00%, 11/20/19 - 3/20/25 2,057 2,260 GNMA II SF 30 Year, 10.50%, 6/20/20 16 16 10,425,573 Total Mortgage-Backed Securities (Cost $97,823,029) 99,314,168 Total Investments before Short Term Investments (Cost $127,323,013) 129,681,040 Short Term Investments 13.8% Shares Money Market Funds (Cost $4,553,798) 5.0% g,h Institutional Fiduciary Trust Money Market Portfolio 4,553,798 4,553,798 Franklin Strategic Mortgage Portfolio Statement of Investments, December 31, 2014 (unaudited) (continued) Principal Amount* Repurchase Agreements (Cost $8,029,577) 8.8% i Joint Repurchase Agreement, 0.057%, 01/02/15 (Maturity Value $8,029,603) 8,029,577 8,029,577 BNP Paribas Securities Corp. (Maturity Value $676,655) HSBC Securities (USA) Inc. (Maturity Value $5,593,662) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $1,759,286) Collateralized by U.S. Government Agency Securities, 0.00% - 1.50%, 1/20/15 – 10/09/19; U.S. Government Agency Securities, Strips, 6/01/17; and U.S. Treasury Notes, 1.625% - 4.50 %, 11/15/15 - 11/30/20 (valued at $8,191,182) Total Investments (Cost $139,906,388) 156.2% 142,264,415 TBA Sale Commitments ( ) % (7,837,388 ) Other Assets, less Liabilities ( ) % (43,361,254 ) Net Assets 100.0% $ 91,065,773 Principal Amount* Value TBA Sale Commitments (8.6)% Mortgage-Backed Securities (8.6)% Federal National Mortgage Association (FNMA) Fixed Rate (4.0)% j FNMA 30 Year, 3.50%, 1/01/42 (3,490,000 ) (3,638,325 ) Government National Mortgage Association (GNMA) Fixed Rate (4.6)% j GNMA II SF 30 Year, 3.50%, 1/01/43 (4,000,000 ) (4,199,063 ) Total TBA Sale Commitments (Proceeds $7,825,531) $ (7,837,388 ) * The principal amount is stated in U.S. dollars unless otherwise indicated. a The coupon rate shown represents the rate at period end. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At December 31, 2014, the aggregate value of these securities was $8,336,033, representing 9.15% of net assets. c Defaulted security or security for which income has been deemed uncollectible. d The bond pays interest and/or principal based upon the issuer's ability to pay, which may be less than the stated interest rate or principal paydown. e Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Fund's Board of Trustees. At December 31, 2014, the value of this security was $280,212, representing 0.31% of net assets. f A portion or all of the security purchased on a to-be-announced (TBA) basis. g Non-income producing. h Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. i Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At December 31, 2014, all repurchase agreements had been entered into on that date. j Security sold on a TBA basis resulting in a short position. As such, the Fund is not subject to the deposit requirement or fees and expenses associated with short sale transactions. Franklin Strategic Mortgage Portfolio Statement of Investments, December 31, 2014 (unaudited) (continued) At December 31, 2014, the Fund had the following financial futures contracts outstanding. See Note 3. Financial Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Interest Rate Contracts CME Ultra Long Term US Treasury Bond Long 1 $ 165,188 3/20/15 $ 2,216 $ - U.S. Treasury 5 Year Note Short 18 2,140,734 3/31/15 4,265 - U.S. Treasury 10 Year Note Short 3 380,391 3/20/15 - (945 ) U.S. Treasury 30 Year Bond Long 43 6,216,188 3/20/15 187,471 - Unrealized appreciation (depreciation) 193,952 (945 ) Net unrealized appreciation (depreciation) $ 193,007 At December 31, 2014, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation Euro DBAB Buy 30,000 $ 40,259 2/06/15 $ - $ (3,945 ) Euro DBAB Sell 150,000 195,799 2/06/15 14,229 - Euro DBAB Sell 150,000 196,493 2/05/16 13,839 - Unrealized appreciation (depreciation) 28,068 (3,945 ) Net unrealized appreciation (depreciation) $ 24,123 a May be comprised of multiple contracts with the same counterparty, currency and settlement date. At December 31, 2014, the Fund had the following credit default swap contracts outstanding. See Note 3. Credit Default Swap Contracts Periodic Upfront Counterparty a / Notional Payment Expiration Premiums Paid Unrealized Unrealized Market Description Exchange Amount b Rate Date (Received) Appreciation Depreciation Value Rating c OTC Swaps Contracts to Sell Protection d Traded Index CMBX.NA.AM.2 FBCO $ 290,000 0.50 % 3/15/49 $ (4,052 ) $ 492 $ - $ (3,560 ) Investment Grade Net unrealized appreciation (depreciation) $ 492 a Posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. At December 31, 2014, no collateral had been exchanged with the counterparties. b In U.S. dollars unless otherwise indicated. For contracts to sell protection, the notional amount is equal to the maximum potential amount of the future payments and no recourse provisions have been entered into in association with the contracts. c Based on Standard and Poor's (S&P) Rating for single name swaps and internal ratings for index swaps. Internal ratings based on mapping into equivalent ratings from external vendors. d The fund enters contracts to sell protection to create a long credit position. Performance triggers include failure to pay or bankruptcy of the underlying securities for traded index swaps. A BBREVIATIONS Counterparty DBAB Deutsche Bank AG FBCO Credit Suisse Group AG Currency EUR Euro Selected Portfolio CDO Collateralized Debt Obligation MFM Multi-Family Mortgage PC Participation Certificate PL Project Loan REIT Real Estate Investment Trust SF Single Family SFR Single Family Revenue Franklin Strategic Mortgage Portfolio Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Strategic Mortgage Portfolio (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company, consisting of one fund, Franklin Strategic Mortgage Portfolio (Fund) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. Repurchase agreements are valued at cost, which approximates fair value. Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the fund or the counterparty within a few business days. Collateral pledged and/or received by the fund for OTC derivatives, if any, is held in segregated accounts with the funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. The Fund entered into exchange traded financial futures contracts primarily to manage and/or gain exposure to interest rate risk. A futures contract is an agreement between the Fund and a counterparty to buy or sell an asset for a specified price on a future date. Required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. The Fund entered into credit default swap contracts primarily to manage and/or gain exposure to credit risk. A credit default swap is an agreement between the Fund and a counterparty whereby the buyer of the contract receives credit protection and the seller of the contract guarantees the credit worthiness of a referenced debt obligation. These agreements may be privately negotiated in the over-the-counter market (“OTC credit default swaps”) or may be executed in a multilateral trade facility platform, such as a registered exchange (“centrally cleared credit default swaps”). The underlying referenced debt obligation may be a single issuer of corporate or sovereign debt, a credit index, or a tranche of a credit index. In the event of a default of the underlying referenced debt obligation, the buyer is entitled to receive the notional amount of the credit default swap contract from the seller in exchange for the referenced debt obligation, a net settlement amount equal to the notional amount of the credit default swap less the recovery value of the referenced debt obligation, or other agreed upon amount. For centrally cleared credit default swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, the buyer pays the seller a periodic stream of payments, provided that no event of default has occurred. Such periodic payments are accrued daily as an unrealized appreciation or depreciation until the payments are made, at which time they are realized. Payments received or paid to initiate a credit default swap contract represent compensating factors between stated terms of the credit default swap agreement and prevailing market conditions (credit spreads and other relevant factors). These upfront payments are amortized over the term of the contract as a realized gain or loss. 4. MORTGAGE DOLLAR ROLLS The Fund enters into mortgage dollar rolls, typically on a TBA basis. Mortgage dollar rolls are agreements between the Fund and a financial institution to simultaneously sell and repurchase mortgage-backed securities at a future date. Gains or losses are realized on the initial sale, and the difference between the repurchase price and the sale price is recorded as an unrealized gain or loss to the Fund upon entering into the mortgage dollar roll. In addition, the Fund may invest the cash proceeds that are received from the initial sale. During the period between the sale and repurchase, the Fund is not entitled to principal and interest paid on the mortgage backed securities. The risks of mortgage dollar roll transactions include the potential inability of the counterparty to fulfill its obligations. 5. INCOME TAXES At December 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 139,916,246 Unrealized appreciation $ 3,037,706 Unrealized depreciation (689,537 ) Net unrealized appreciation (depreciation) $ 2,348,169 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of December 31, 2014, in valuing the Fund’s assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities Common Stocks a $ 567,993 $ - $ - $ 567,993 Asset-Backed Securities and Commercial Mortgage-Backed Securities - 29,798,879 - 29,798,879 Mortgage-Backed Securities - 99,314,168 - 99,314,168 Short Term Investments 4,553,798 8,029,577 - 12,583,375 Total Investments in Securities $ 5,121,791 $ 137,142,624 $ - $ 142,264,415 Other Financial Instruments Futures Contracts $ 193,952 $ - $ - $ 193,952 Forw ard Exchange Contracts - 28,068 - 28,068 Sw ap Contracts - 492 - 492 Total Other Financial Instruments $ 193,952 $ 28,560 $ - $ 222,512 Liabilities: Other Financial Instruments TBA Sale Commitments $ - $ 7,837,388 $ - $ 7,837,388 Forw ard Exchange Contracts - 3,945 - 3,945 Futures Contracts 945 - - 945 Total Other Financial Instruments $ 945 $ 7,841,333 $ - $ 7,842,278 a For detailed categories, see the accompanying Statement of Investments. 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN STRATEGIC MORTGAGE PORTFOLIO By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date February 26, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date February 26, 2015 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date February 26, 2015
